Appellant complains in his motion because the court failed to charge the law on self-defense, as raised by appellant's testimony. A perusal of the court's charge shows that the court did charge on appellant's right to defend himself not only against the acts of and appearance of danger from Corrine Allen, the deceased, but also from the acts of and appearance of danger from Fleet Wallace, the other person whom appellant killed at such time. The trial court also charged upon the law of threats as applied to both parties who were killed at such time by appellant. The charge seems to have properly safeguarded appellant's rights, and was a liberal though proper one.
Appellant for the first time in this motion complains because of the fact that no colored person was on the grand jury that indicted this appellant, nor on the petit jury that tried him, and that he was, therefore, discriminated against in violation of his rights as guaranteed under the Constitution of the United States. There is no testimony evidencing this discrimination, and no motion to quash the indictment nor the jury panel, and we have nothing to call the same to our attention save such a statement in the motion for rehearing, hence we cannot further consider such matter.
The facts herein reveal a brutal murder of a defenseless woman, with a ferocity virtually unbelievable; an evidence of a degree of malice seldom evidenced by a human being. The jury in their discretion saw fit to exact the extreme penalty herein, and it does not lie within our province to say they were not correct.
Believing that appellant has received a fair trial, and that he was accorded all his rights therein, this motion for a rehearing will be overruled.